Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 27, 2022

                                            No. 04-22-00183-CV

                                         IN RE Susanne FLORES

                                            Original Proceeding 1

                                                   ORDER

        On April 1, 2022, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 27, 2022.


                                                                      _____________________________
                                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-11269, styled In the Matter of the Marriage of Susanne Flores and
Jerold Ortega, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable H. Paul Canales
presiding.